DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/307,442 filed 5/4/2021.
Claims 1-20 are pending.
Claims 11-20 are rejected under 35 U.S.C. 101.
Claims 1, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) in view of Nahamani et al. (US Patent Pub 2021/0406973).
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) in view of Nahamani et al. (US Patent Pub 2021/0406973), further in view of Fisher (WO 2008/083345).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) in view of Nahamani et al. (US Patent Pub 2021/0406973), further in view of Russell et al. (US Patent Pub 2016/0294649).
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) in view of Nahamani et al. (US Patent Pub 2021/0406973), further in view of Davis (US Patent Pub 2022/0237104).
Information Disclosure Statement
The information disclosure statement filed 5/4/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it does not comply with the requirements outlined above.  For example, the claim is essentially claim language and uses phrases that should be avoided.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1, 2, 11, and 12 are objected to because of the following informalities:  
In claim 1, the semicolon after “… corresponds to the filtered data” should be a colon.
In claim 2, the semicolon after “… correspond to the at least one known issue” should be a colon.
Claims 11 and 12 are objected to for the same reasons as claims 1 and 2, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification at paras 0052-53, and 0059 describes the AFMA device possibly being executed within a virtual server.  Virtual servers/machines are software per se.  Therefore, the memory, processor, and communication interface recited in claim 11 are interpreted as software components.  Since claims 11-20 are directed to a computing device, they must be categorized under the statutory category of machine, which requires physical/hardware components.  For the reasons above, the computing device of claims 11-20 can be interpreted to be software per se in the form of a virtual machine/server.  While para. 0112 of the specification states “[n]othing in the present application should be interpreted as being implemented or implementable solely with software and not hardware,” the statement is unclear.  The phrase “solely with software and not hardware” means “solely with software and software.”  As such, the statement is not considered sufficient to limit the interpretation of the claimed computing device to hardware embodiments.  Moreover, as noted above, other sections of the specification describe the claimed portion of the invention as being implemented in software in the form of a virtual machine.  Therefore, claims 11-20 are deemed non-statutory subject matter. 
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) (Hayden) in view of Nahamani et al. (US Patent Pub 2021/0406973) (Nahamani).
In regards to claim 1, Hayden discloses a method for providing automated customer feedback monitoring in real-time to facilitate identification and resolution of errors, the method being implemented by at least one processor (Hayden at para. 0004), the method comprising:
a.	ingesting, by the at least one processor via an application programming interface, data from at least one source, the data including feedback information from at least one customer (Hayden at para. 0066)1; 
b.	persisting, by the at least one processor, the data in at least one file format, the at least one file format including a tabular file format (Hayden at Fig. 5; paras. 0061, 0086, 0140)2;
c.	filtering, by the at least one processor, the persisted data based on at least one from among a rating and a keyword (Hayden at paras. 0068, 0070)3;
d.	identifying, by the at least one processor, at least one category for the filtered data based on at least one characteristic of the filtered data (Hayden at paras. 0071, 0084)4;
e.	determining, by the at least one processor, whether at least one log file corresponds to the filtered data based on the identified at least one category, the at least one log file including at least one error log file that corresponds to an issue (Hayden at paras. 0086, 0091, 0139)5, and 
f.	when the at least one log file corresponds to the filtered data:
i.	correlating, by the at least one processor, the filtered data with the at least one determined log file.  Hayden at paras. 0072-77, 0086, 0091, 0139.6
Hayden does not expressly disclose determining, by the at least one processor, a priority level for the issue by using the correlated data and the at least one log file.
Nahamani discloses a system and method for intelligent inquiry resolution for identifying a client issue and intelligently identifying a qualified agent to timely resolve the issue.  Nahamani at abstract.  Issues are assigned various levels for complexity and also priority.  Nahamani at Fig. 5.  The system includes a context module that receives the identified issue from the natural language parser and performs an analysis to determine context of the issue, which includes priority levels for the issue inquiry.  Analysis of the inquiry includes its metadata and information.  Nahamani at paras. 0042-44.
Hayden and Nahamani are analogous art because they are both directed to the same field of endeavor of systems for handling customer issues and resolution.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hayden by adding the features of determining, by the at least one processor, a priority level for the issue by using the correlated data and the at least one log file, as disclosed by Nahamani.  As discussed above, Hayden disclose associating issues with logs, which would be considered part of their metadata.  Nahamani discloses analyzing the issue data and metadata to determine priority.  Thus, the combination results in determining a priority level using the issue data and the log file.
The motivation for doing so would have been to determine whether the issue requires immediate attention and should be moved to the front of the queue.  Nahamani at para. 0063.

In regards to claim 5, Hayden in view of Nahamani discloses the method of claim 1, wherein the filtering further comprises:
a.	parsing, by the at least one processor, the persisted data to identify at least one linguistic element (Hayden at para. 0067)7;
b.	determining, by the at least one processor, the keyword by matching the identified at least one linguistic element with at least one predetermined keyword set (Hayden at para. 0068)8; and
c.	determining, by the at least one processor, the rating based on the identified at least one linguistic element, the rating including a level of severity that corresponds to the feedback information.  Hayden at paras. 0067-68, 0099.9
In regards to claim 6, Hayden in view of Nahamani discloses the method of claim 1, wherein the identifying further comprises:
a.	assigning, by the at least one processor, at least one label that corresponds to the at least one category to the filtered data (Hayden at paras. 0071, 0103)10; and
b.	apportioning, by the at least one processor, the filtered data to a support resource identifier based on the assigned at least one label.  Hayden at paras. 0082, 0103.11
In regards to claim 7, Hayden in view of Nahamani discloses the method of claim 1, wherein the at least one log file includes at least one from among a crash log file and an authentication log file.  Hayden at paras. 0071, 0099.12

In regards to claim 11, Hayden discloses a computing device configured to implement an execution of a method for providing automated customer feedback monitoring in real-time to facilitate identification and resolution of errors, the computing device comprising:
a.	a processor (Hayden at para. 0129);
b.	a memory (Hayden at para. 0143); and
c.	a communication interface coupled to each of the processor and the memory (Hayden at para. 0144), wherein the processor is configured to:
i.	ingest, via an application programming interface, data from at least one source, the data including feedback information from at least one customer (Hayden at para. 0066)13;
ii.	persist the data in at least one file format, the at least one file format including a tabular file format (Hayden at Fig. 5; paras. 0061, 0086, 0140)14;
iii.	filter the persisted data based on at least one from among a rating and a keyword (Hayden at paras. 0068, 0070)15;
iv.	identify at least one category for the filtered data based on at least one characteristic of the filtered data (Hayden at paras. 0071, 0084)16;
v.	determine whether at least one log file corresponds to the filtered data based on the identified at least one category, the at least one log file including at least one error log file that corresponds to an issue (Hayden at paras. 0086, 0091, 0139)17, and
	vi.	when the at least one log file corresponds to the filtered data:
(1)	correlate the filtered data with the at least one determined log file.  Hayden at paras. 0072-77, 0086, 0091, 0139.18
Hayden does not expressly disclose determining, by the at least one processor, a priority level for the issue by using the correlated data and the at least one log file.
Nahamani discloses a system and method for intelligent inquiry resolution for identifying a client issue and intelligently identifying a qualified agent to timely resolve the issue.  Nahamani at abstract.  Issues are assigned various levels for complexity and also priority.  Nahamani at Fig. 5.  The system includes a context module that receives the identified issue from the natural language parser and performs an analysis to determine context of the issue, which includes priority levels for the issue inquiry.  Analysis of the inquiry includes its metadata and information.  Nahamani at paras. 0042-44.
Hayden and Nahamani are analogous art because they are both directed to the same field of endeavor of systems for handling customer issues and resolution.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hayden by adding the features of determining, by the at least one processor, a priority level for the issue by using the correlated data and the at least one log file, as disclosed by Nahamani.  As discussed above, Hayden disclose associating issues with logs, which would be considered part of their metadata.  Nahamani discloses analyzing the issue data and metadata to determine priority.  Thus, the combination results in determining a priority level using the issue data and the log file.
The motivation for doing so would have been to determine whether the issue requires immediate attention and should be moved to the front of the queue.  Nahamani at para. 0063.

Claims 15-17 are essentially the same as claims 5-7, respectively, in the form of a computing device.  Therefore, they are rejected for the same reasons.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) (Hayden) in view of Nahamani et al. (US Patent Pub 2021/0406973) (Nahamani), further in view of Fisher (WO 2008/083345).
In regards to claim 2, Hayden in view of Nahamani discloses the method of claim 1, when the at least one log file does not correspond to the filtered data, further comprises:
a.	tagging, by the at least one processor, the filtered data (Hayden at paras. 0067-71, 0084)19;
b.	determining, by the at least one processor, whether the tagged data corresponds to at least one known issue by using a database exclusion table (Hayden at para. 0071)20, and
c.	when the tagged data does not correspond to the at least one known issue:
iii.	determining, by the at least one processor, a new priority level for the new issue by using the tagged data.  Nahamani at paras. 0024, 0042-44.21
While Hayden in view of Nahamani discloses tickets and documenting new issues (Hayden at paras. 0027, 0069, 0071), they do not expressly disclose generating, by the at least one processor, at least one new issue tracking ticket for the tagged data, the at least one new issue tracking ticket corresponding to a new issue and associating, by the at least one processor, the tagged data with the at least one new issue tracking ticket.
Fisher discloses a system and method for technical support service delivery.  Fisher at abstract.  The system provides the feature of creating a new problem incident ticket if a ticket has not been created yet for the reported incident (i.e., generating a new issue tracking ticket for the tagged data …) and the ticket includes the data about the new issue.  Fisher at Fig. 12, 32; paras. 0167.
Hayden, Nahamani, and Fisher are analogous art because they are all directed to the same field of endeavor of customer support recognition and resolution delivery.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hayden in view of Nahamani by adding the features of generating, by the at least one processor, at least one new issue tracking ticket for the tagged data, the at least one new issue tracking ticket corresponding to a new issue and associating, by the at least one processor, the tagged data with the at least one new issue tracking ticket, as disclosed by Fisher.
The motivation for doing so would have been to ensure that a ticket unique identifies a technical support job carried out in response to a reported incident.  Fisher at para. 0167.  As discussed above, Hayden discloses recognizing new issues that come into the system and having tickets in the system.  Thus, adding the features of Fisher to create new tickets for a new issue to organize technical support for a reported incident would result in the claimed limitations.

In regards to claim 3, Hayden in view of Nahamani and Fisher discloses the method of claim 2, wherein the at least one issue tracking ticket includes at least one from among a data label, an assigned owner, a title, and a description, the description including information that relates to at least one from among a customer, a customer comment, a rating, a timestamp, a device, a browser, a related exception, and a correspond query.  Hayden at Fig. 5; para. 0069.22  

Claims 12 and 13 are essentially the same as claims 12 and 13, respectively, in the form of a computing device and is therefore rejected for the same reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) (Hayden) in view of Nahamani et al. (US Patent Pub 2021/0406973) (Nahamani), further in view of Russell et al. (US Patent Pub 2016/0294649) (Russell).
In regards to claim 4, Hayden in view of Nahamani discloses the method of claim 1, wherein the ingesting further comprises:
a.	initiating, by the at least one processor, at least one call to the at least one source of the application programming interface (Hayden at para. 0066);
b.	receiving, by the at least one processor, the data from the at least one source in response to the at least one call (Hayden at para. 0066)23;
Hayden in view of Nahamani does not expressly disclose sanitizing, by the at least one processor, the received data by removing at least one from among special character information and personal information and standardizing, by the at least one processor, the sanitized data by converting a time that is associated with the sanitized data to a coordinated universal time format.
Russell discloses a system and method for a log analytics system.  Russel at abstract.  Russell discloses masking is performed on captured data, where personal information or sensitive information are masked before it is sent to the server.  They can either be removed or changed.  Russell at paras. 0038-39.  Russell further discloses a normalization stage where data fields are normalized.  For example, the time field is normalized to a recognizable format, such as UTC time (i.e., universal time format).  Russell at para. 0050.
Hayden, Nahamani, and Russell are analogous art because they are all directed to the same field of endeavor of technical support.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hayden in view of Nahamani by adding the features of sanitizing, by the at least one processor, the received data by removing at least one from among special character information and personal information and standardizing, by the at least one processor, the sanitized data by converting a time that is associated with the sanitized data to a coordinated universal time format, as disclosed by Russell.
The motivation for doing so would have been to allow data to be used for analysis while removing sensitive data.  Russell at para. 0039.

Claim 14 is essentially the same as claim 9 in the form of a computing device and is therefore rejected for the same reasons.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US Patent Pub 2019/0163594) (Hayden) in view of Nahamani et al. (US Patent Pub 2021/0406973) (Nahamani), further in view of Davis (US Patent Pub 2022/0237104).
In regards to claim 8, Hayden in view of Nahamani discloses the method of claim 1, wherein the determining of the priority level further comprises:
a.	identifying, by the at least one processor, at least one service name that corresponds to the issue (Hayden at paras. 0067-69)24;
b.	calculating, by the at least one processor, a failure rate for at least one service that is associated with the at least one service name based on the correlated data and the at least one log file that corresponds to the issue (Nahamani at para. 0044)25;
c.	calculating, by the at least one processor, a customer impact count for the at least one service that is associated with the at least one service name based on the correlated data and the at least one log file that corresponds to the issue (Nahamani at para. 0044)26;
e.	assigning, by the at least one processor, the priority level to the issue based on a result of the determining and the calculated customer impact count.  Nahamani at paras. 0042-44.27
Hayden in view of Nahamani does not expressly disclose determining, by the at least one processor, whether the calculated failure rate is above a predetermined threshold.
Davis discloses an incident workflow interface for application analytics.  Davis discloses a threshold for errors, which when exceeded, generates a particular alert.  David at paras. 0026-27.
Hayden, Nahamani, and Davis are analogous art because they are all directed to the same field of endeavor of issue analysis and resolution.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hayden in view of Nahamani by adding the feature of determining, by the at least one processor, whether the calculated failure rate is above a predetermined threshold, as disclosed by Davis.
The motivation for doing so would have been because utilizing thresholds implicitly informs administrators that a particular threshold has been exceeded, thereby creating a level of priority.  Davis at para. 0027.

In regards to claim 9, Hayden in view of Nahamani and Davis discloses the method of claim 8, wherein the priority level includes at least one from among a high priority level and a critical priority level, the high priority level corresponding to a determination that the calculated failure rate is between five percent and ten percent (Davis at para. 0026)28, and the critical priority level corresponding to the determination that the calculated failure rate is more than ten percent.
In regards to claim 10, Hayden in view of Nahamani and Davis discloses the method of claim 8, further comprising:
a.	updating, by the at least one processor, at least one issue tracking ticket that corresponds to the issue with information that relates to the at least one service name, the calculated failure rate, and the calculated customer impact count (Hayden at para. 0122)29; (Nahamani at para. 0070)30;
b.	linking, by the at least one processor, the at least one issue tracking ticket with another issue tracking ticket based on the information.  Hayden at para. 0071.31

Claims 18-20 are essentially the same as claims 8-10, respectively, in the form of a computing device and are therefore rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Vishny et al. (US Patent Pub 2022/0318319) discloses a system and method for tracking a sequence of events and analyzing them.
Dhawan et al. (US Patent Pub 2022/0245647) discloses a system and method for contact center issue triage.
Sagi et al. (US Patent 11,176,464) discloses a system and method for machine learning based recommendation system for service issues.
Shukla et al. (US Patent Pub 2021/0312904) discloses a system and method for a user system dialog in a task oriented dialog system for customer service.
Bar-on et al. (US Patent Pub 2021/0304142) discloses a system and method for end user feedback reporting and issue tracking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on Mon-Thurs : 9:30am-6pm, Fri: 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





/ALEX GOFMAN/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The system receives data from data sources including user problem reports (i.e., feedback info from at least one customer).
        2 The received data is stored in databases (i.e., tabular file format) called a corpus.
        3 The document preprocessor identifies words and concepts (i.e., keywords) in the received data (i.e., filtering … based at least a keyword).
        4 The document preprocessor identifies key concepts (i.e., at least one category) for the preprocessed data (i.e., filtered data) based on issue, a particular node, particular message, etc (i.e., at least one characteristic).
        5 The preprocessor identifies what log files need to be looked at (i.e., determining … whether at least one log file corresponds to the filtered data …).  Log files can include error logs that correspond to the issue of the document details.
        6 Once identified, the log files are associated with the document (i.e., correlating the filtered data with the at least one determined log file).
        7 Semantic analysis is performed to identify individual terms and understanding of concepts (i.e., at least one linguistic element).
        8 Terms/concepts are identified and are matched with domain specific lexicon (i.e., predetermined keyword set).
        9 The system determines the severity of the error (i.e., determine the level of severity corresponding to the feedback information), based on its analysis of the error.
        10 Particular text strings (i.e., labels) of the issue are used to classify the issue and determine a resolution.
        11 Issues are mapped to resolutions (i.e., support resource identifier) based on metadata (i.e., labels).
        12 Error logs dealing with authentication (i.e., authentication logs) is a type of log that may be analyzed.
        13 The system receives data from data sources including user problem reports (i.e., feedback info from at least one customer).
        14 The received data is stored in databases (i.e., tabular file format) called a corpus.
        15 The document preprocessor identifies words and concepts (i.e., keywords) in the received data (i.e., filtering … based at least a keyword).
        16 The document preprocessor identifies key concepts (i.e., at least one category) for the preprocessed data (i.e., filtered data) based on issue, a particular node, particular message, etc (i.e., at least one characteristic).
        17 The preprocessor identifies what log files need to be looked at (i.e., determining … whether at least one log file corresponds to the filtered data …).  Log files can include error logs that correspond to the issue of the document details.
        18 Once identified, the log files are associated with the document (i.e., correlating the filtered data with the at least one determined log file).
        19 Filtered data is analyzed further to determine similar documents (i.e., tagging the filtered data).  The similar documents have key concepts.  These concepts are the tags.
        20 The system determines whether there are similar documents existing in the system (i.e., corresponds to at least one known issue).  
        21 New issues are analyzed to determine priority levels.  The system updates issue information based on up-to-date information about issues.  
        22 Documents have descriptions and a customer information (i.e., interested party).
        23 Documents are received from a source.
        24 Server instance is identified (i.e., at least one service name) that the issue is involved with.
        25 The issue prevalence is interpreted as a failure rate.
        26 The context module determines regions that the issue involves or affects (i.e., customer impact).
        27 Priority levels are assigned based on contextual information about the issue and customer involved.
        28 Here, the example is a threshold level of five percent (i.e., between 5 and 10).
        29 The system continually updates the documents in the corpus (i.e., issue tracking ticket) with new information.
        30 Nahamani also discloses updating the data repository with new information about the issue.
        31 Similar issues are discovered and associated with each other.